UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6371



TERRY E. COOK,

                                              Plaintiff - Appellant,

          versus


JANET RENO, Attorney General; KATHLEEN HAWK
SAWYER, Director of Bureau of Prisons; C. E.
FLOYD, Warden; A. BALINAO, Medical Adminis-
trator; BERNARD PARINA, Medical Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Dennis W. Shedd, District Judge.
(CA-99-4056-6)


Submitted:   July 20, 2001                 Decided:   July 30, 2001


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry E. Cook, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry E. Cook appeals the district court’s orders denying

relief on claims under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), and denying his Federal

Rule of Civil Procedure 59(e) motion in regard to that order.    We

have reviewed the record and the district court’s orders and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Cook v. Reno, No. CA-99-4056-6 (D.S.C.

Feb. 14 and Mar. 19, 2001).   Moreover, we deny Cook’s motion to add

defendants.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2